DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Frederick et al. US Patent Application Publication No. 2019/0232851.
Frederick discloses a luggage box located in the side trim of the cargo compartment area of a minivan comprising: 

(claim 1) a main box (300)  received in a main box receiving space (280) provided at a luggage side trim (see 220 figure 2), the main box being withdrawable from the main box receiving space toward a luggage compartment (210), for use thereof, wherein the main box is installed to perform linear sliding movement (see telescopic extendable arm in figure 4; see paragraph #47, 48) in a 


Frederick discloses a method of operating a luggage box having a receiving space positioned within the luggage side trim comprising

(claim 11) withdrawing the main box from the main box receiving space toward a luggage compartment of the vehicle (paragraph #4); and replacing the main box in the main box receiving space (paragraph #4); wherein the withdrawing and replacing comprise performing a linear sliding movement (paragraph #48) of the main box in a withdrawal direction and rotation (paragraph #45) with respect to the luggage side trim.


5.	Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipate by Gundogdu EP 3,147,160.
Gundogdu discloses a luggage box for a motor vehicle comprising: 
(claim 1) a main box  (4 as seen in figure 4)received in a main box receiving space (see 2 in phantom lines in figure 4) provided at a luggage side trim (see compartment for receiving box at 2 in vehicle side trim, best seen in figure 2), the main box being withdrawable from the main box receiving space toward a luggage compartment (applicant has not positively recited a vehicle or vehicle luggage compartment for said luggage side trim; accordingly while at a loading dock the luggage box in Gundogdo would be withdrawable toward a luggage compartment of an adjacent truck) , for use thereof, wherein the main box is installed to perform linear sliding movement (on rails 11, 12) in a withdrawal direction and rotation(about pivot arms 14, 15) with respect to the luggage side trim.

In regard to claim 3, Gundogdu discloses a rail mechanism (11, 12) installed to connect the main box and the luggage side trim (exterior side trim of vehicle 1), the rail mechanism configured to guide the linear sliding movement of the main box; and a rotating mechanism (14, 15) installed to connect the rail mechanism and the main box, the rotating mechanism enabling the rotation of the main box.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1- 3, and 11-13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Cho et al. US Patent Application Publication No. 2020/0324706.
The applied reference has a common inventor and assignee both with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The Cho publication discloses a luggage box mounted within the luggage side trim comprising:
(claim 1) a main box (100) received in a main box receiving space (11) provided at a luggage side trim (10, paragraph 35), the main box being withdrawable from the main box receiving space toward a luggage compartment (paragraph #3, #84), for use thereof, wherein the main box is installed to perform linear sliding movement in a withdrawal direction (figure 1b, paragraph #41) and rotation (figure 1c, 2c; paragraph #41)with respect to the luggage side trim.

In regard to claim 2, Cho discloses a hidden box (200) installed at a side wall (unnumbered endwall at closed side of receiving space 10) defining the main box 

 In regard to claim 3, Cho discloses a rail mechanism (paragraph #49,: 42, 52) installed to connect the main box and the luggage side trim, the rail mechanism configured to guide the linear sliding movement of the main box; and a rotating mechanism (30, 60; see paragraphs #s 51-54, 57) installed to connect the rail mechanism and the main box, the rotating mechanism enabling the rotation of the main box.

The Cho publication discloses a method of operating a luggage box having a receiving space positioned within the luggage side trim comprising:

(claim 11) withdrawing the main box from the main box receiving space toward a luggage compartment of the vehicle (paragraph #56); and replacing the main box in the main box receiving space; wherein the withdrawing and replacing (paragraph #58) comprise performing a linear sliding movement of the main box in a withdrawal direction and rotation (paragraph #57) with respect to the luggage side trim. 

In regard to claim 12, Cho discloses a method including a hidden box installed at a side wall defining the main box receiving space, the method further comprising withdrawing the hidden box from the side wall toward the main box receiving space after withdrawing the main box (in figure 2c see hidden box 200 in main box receiving space 11).

In regard to claim 13, Cho discloses the luggage box apparatus further comprises a rail mechanism connecting the main box and the luggage side trim (paragraph #49,: 42, 52)  and a rotating mechanism installed to connecting the rail mechanism and the main box (30, 60; see paragraphs #s 51-54, 57), the rotating mechanism enabling the rotation of the main box; and withdrawing the main box comprises guiding the linear sliding movement of the main box using the rail mechanism (paragraph #56) and rotating the main box using the rotating mechanism(paragraph #57).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carisson EP3034355 in view of Woltz US Patent No. 1,406,129.
The Carisson patent discloses a cargo van having a storage cabinet with three compartments attached at the side trim of the cargo bay.
	The claimed invention is distinguishable from Carisson by its recitation of luggage box that is attached to rails for being withdrawn outward in a linear sliding manner and a rotating mechanism connected to the rails to permit rotation of the withdrawn luggage box.
	The Woltz patent discloses a cabinet 10 having a plurality of storage boxes 25.  The boxes 25 are mounted on guide rails 15 for withdrawing the drawers from the cabinet.  The drawers once withdrawn from the cabinet can be pivoted 900 within the horizontal plane via rotating mechanism (21, 22, 23, 24; see page 2 lines 36-45).  The pivot mechanism allows for 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate luggage storage boxes that are mounted on linear rails and have a rotating mechanism as taught by Woltz with Carisson storage cabinet to better expose articles stored inside the compartment boxes.

(claim 1) Woltz disclose a main box (25) received in a main box receiving space (page 1 lines 66-70) provided at a luggage side trim (in figure 1 see storage cabinet 200 in Carisson located at side wall trim 7), the main box being withdrawable from the main box receiving space toward a luggage compartment, for use thereof, wherein the main box is installed to perform linear sliding movement (rails 15 in Woltz) in a withdrawal direction and rotation (see phantom lines of box 25 in figure 4 of Woltz)with respect to the luggage side trim. 


 In regard to claim 3, Woltz discloses a rail mechanism (15) installed to connect the main box and the luggage side trim, the rail mechanism configured to guide the linear sliding movement of the main box; and a rotating mechanism (21, 22, 23, 24; see page 2 lines 36-45) installed to connect the rail mechanism and the main box, the rotating mechanism enabling the rotation of the main box.

In regard to claim 11, Woltz discloses a method including comprising: withdrawing the main box from the main box receiving space toward a luggage compartment of the vehicle (page 2 lines 88-92 in Woltz; see luggage compartment 2 in the back of Carisson’s van); and replacing the main box in the main box receiving space(page 2 lines 88-92 in Woltz) wherein the withdrawing and replacing comprise performing a linear sliding movement of the main box in a withdrawal direction and rotation with respect to the luggage side trim (in figure 4 see box in phantom lines) . 


In regard to claim 13, Woltz discloses  the luggage box apparatus further comprises a rail mechanism (15)connecting the main box and the luggage  .


Allowable Subject Matter
11.	Claims 4-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form are cited for their vehicle interior drawers and compartments. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/        Examiner, Art Unit 3612                                                                                                                                                                                                
/JASON S MORROW/Primary Examiner, Art Unit 3612